Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 have been examined. Claims 1, 3, 12,14,19 have been amended.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US. 20140146202A1 hereinafter Boss) in view of Werner (EP2666520A1) and further in view of Dassau et al. (WO 2018009614A1 hereinafter Dassau). 

With respect to claim 1, Boss teaches a non-transitory computer readable medium embodied with programming code executable by a processor, and the processor when executing the programming code is operable to perform functions, including functions to: 
obtain image data including metadata via a forward facing camera and a rear facing camera  coupled to the processor  (‘202; Para 0034: By disclosure, Boss describes metadata can be created in association with the rear facing image to identify a photographer at step 310. As discussed above, the identity can be used for security or access purposes and/or for social networking purposes. Identification of individuals in a forward facing image can also be recognized and used for similar purposes. At step 312, in one embodiment, metadata identifying the photographer from the rear facing image can be embedded within the forward facing image. Alternatively, metadata identifying a scene or view within a forward facing image can be embedded within a picture of the photographer from the rear facing image)	
determine whether the obtained image data from either the forward facing camera or the rear facing camera includes location information or timestamp information in the metadata (‘202; Para 0034: Alternatively, metadata identifying a scene or view within a forward facing image can be embedded within a picture of the photographer from the rear facing image. At step 314, a time stamp can be added to the watermark (see FIG. 7). Para 0018: The location receiver 116 can utilize common location technology such as a global positioning system (GPS) receiver capable of assisted GPS for identifying a location of the communication device 100 based on signals generated by a constellation of GPS satellites, which can be used for facilitating location services); 
Boss does not, but Werner teaches 
based on a determination that the metadata includes location information, evaluate the	location information for a correspondence to known exercise locations based on signals from the global position system receiver coupled to the processor (‘520; Fig. 7E & F illustrate the image of exercise locations); 
based on a determination that the metadata includes timestamp information, evaluate the timestamp information for a correspondence to an exercise diary (‘520; Para 0070:;The data gathered and calculated by readers 160-166 are then parsed and formatted by formatter 170 into a predetermined data format that associates the performance and route data with a timestamp and geographical location; Para 0085: visualization module 230 further includes a real-time interface 234 through which a user utilizing a remote client computer system 44, such as athlete 14, a competitor athlete, a coach, a trainer, an event organizer, a spectator, or a friend, may view, in substantially real time, data logged within training journal database 54 (construed as exercise diary) for one or more athletes. Thus, for example, a spectator having access to Internet 40 can view the real-time standings of multiple competitors in a fitness activity, such as a marathon, cycling race, or other competitive event.)
identify a correspondence with either an exercise location in the known exercise locations or an exercise time in the exercise diary (‘520; Para 0070:;The data gathered and calculated by readers 160-166 are then parsed and formatted by formatter 170 into a predetermined data format that associates the performance and route data with a timestamp and geographical location; Para 0085: visualization module 230 further includes a real-time interface 234 through which a user utilizing a remote client computer system 44, such as athlete 14, a competitor athlete, a coach, a trainer, an event organizer, a spectator, or a friend, may view, in substantially real time, data logged within training journal database 54 (construed as exercise diary) for one or more athletes. Thus, for example, a spectator having access to Internet 40 can view the real-time standings of multiple competitors in a fitness activity, such as a marathon, cycling race, or other competitive event.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to the system of Boss with the technique of providing location-aware fitness as taught by Werner in order to identify the exercise locations using the image and timestasmp.
Dassau teaches 
in response to an identification of a correspondence, output an indication of early exercise detection to an artificial pancreas application (‘614; Para 0036: FIG. 9 illustrates an overview of an example artificial pancreas system. The artificial pancreas system includes a continuous glucose monitoring system (CGM) 140 for determining an amount of insulin to infuse, and an insulin infusion pump…. a CGM 140 continuously displays and/or outputs glucose data that includes both an estimate of blood glucose levels of the patient and their direction and rate of change of these estimates. Para 0066: insulin infusion post-exercise, limits on glucose and insulin velocity).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to the system of Boss/Werner with the technique of providing model predictive control for embedded artificial pancreas systems as taught by Dassau in order to early detection to an artificial pancreas application
Claim 12 is rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the non-transitory computer readable medium of claim 1, further embodied with programming code executable by the processor, and the processor when executing the programming code is operable to perform further functions to: in response to a correspondence not being identified, monitor for an unlock event to collect additional image data from a camera (‘202; Para 0015).  
Claim 13 is rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the non-transitory computer readable medium of claim 1, further embodied with programming code executable by the processor, and the processor when executing the programming code to obtain the image data, is operable to perform further functions, including functions to: 
obtain first image data from the forward facing camera, wherein the forward facing camera is a first camera (‘202; Abstract);  
obtain second image data from the rear facing camera, wherein the rear facing is a second camera (‘202; Abstract); 
submit the obtained first image data and the obtained second image data to an object recognition process (‘202; Para 0034); and 
receive an indication from the object recognition process that exercise-related objects are present in either the obtained first image data or the obtained second image data (‘202; Para 0022: the forward and rear facing images can be analyzed by image analysis, machine learning, and other automatic algorithms for information regarding the individuals, expressions, and/or objects/scenery present in each image as will be further detailed with the description of FIGS. 4-7)  
Claim 14 is rejected as the same reason with claim 3. 

With respect to claim 4, the combined art teaches the non-transitory computer readable medium of claim 1, further embodied with programming code executable by the processor, and the processor when executing the programming code is operable to identify a correspondence with an exercise time reservation by performing functions to: access an event manager application; and identify events and exercise that a user has scheduled participation (‘520; Para 0083: a particular route is scheduled by the athlete…).   

With respect to claim 5, the combined art teaches the non-transitory computer readable medium of claim 4, further embodied with programming code executable by the processor, and the processor when executing the programming code is operable to identify a correspondence with an exercise location in the known exercise locations by performing functions to: obtain, via an input from a user interface, a name of the exercise location and a confirmation of a global positioning system indication of the exercise location; and store the obtained name of the exercise location in a table of known exercise locations. (‘520; Paras 0088-0089; Para 0239)  

With respect to claim 6, the combined art teaches the non-transitory computer readable medium of claim 1, further embodied with programming code executable by the processor, and the processor when executing the programming code is operable to perform further functions to: receive an input indicating a location of a mobile device; obtain location information related to exercise; compare the received input indicating the location of the mobile device; and based on a result of the comparing, alter an insulin delivery adjustment amount (‘202; Para 0018).    

With respect to claim 15, the combined art teaches the system of claim 12, wherein the mobile device further comprises:   a global positioning system receiver and a Wi-Fi transceiver, wherein the processor is operable to determine a location of the mobile device based on signals received from the global positioning system receiver or the Wi-Fi transceiver (‘614; Para 00196).   

With respect to claim 16, the combined art teaches the system of claim 15, wherein the processor when executing the early exercise detection application is operable to by performing functions to: access a table of known exercise locations; determine a correspondence between the image data and the location of known exercise locations; based on a percentage of correspondence, generate a confidence level indicating a probability of a detection of exercise; and utilize the confidence level in the determination of the insulin delivery adjustment amount of insulin. (‘614 ; Para 0037).

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US. 20140146202A1 hereinafter Boss) in view of Werner (EP2666520A1) and further in view of Dassau et al. (WO 2018009614A1 hereinafter Dassau) and further in view of Yu et al. (WO2012048040A2 hereinafter Yu). 

With respect to claim 7, the combined art does not teach, according to the non-transitory computer readable medium of claim 1, wherein the processor is operable, when the programming code is executed by the processor, to perform further functions, including functions to: determine a value of a first electrical property between a pair of electrodes coupled to a user, wherein a first electrode and a second electrode of the pair of electrodes are positioned a predetermined distance apart; after a period of time has elapsed, determine a value of a second electrical property between the pair of electrodes; determine a difference between the value of the first electrical property and the value of the second electrical property, wherein the difference is due to perspiration of the user; determine that the difference corresponds to values of previously determined differences stored in a user history database, wherein the values of previously determined differences correspond to periods of known exercise by the user; and output a signal confirming the indication of early exercise detection. However, Yu teaches the aforementioned feature (’040;Para 0010: difference in measured property; .Para 0011: electrical property; Para 0015):   
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Boss/Werne/Dassaur with the technique of using the electrodes as taught by Yu in order to determine further information of the exercise location
Claim 17 is rejected as the same reason with claim 7. 

Claims 8-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US. 20140146202A1 hereinafter Boss) in view of Werner (EP2666520A1) and further in view of Dassau et al. (WO 2018009614A1 hereinafter Dassau) and further in view ofSaffer et al. (US.20090221890A1 hereinafter Saffer). 

With respect to claim 8, the combined art does not teach, according to the non-transitory computer readable medium of claim 1, further embodied with programming code executable by the processor, and the processor when executing the programming code is operable to perform further functions to: receive a blood glucose measurement value measured by a blood glucose monitor; determine whether the received blood glucose measurement value falls within a predetermined threshold of an expected blood glucose measurement value, wherein the expected blood glucose measurement value was determined according to a first predictive blood glucose model; and in response to the received blood glucose measurement value falling within the predetermined threshold, generate an early exercise indication based on a model determination. However, Saffer discloses the aforementioned feature (‘890; Claim 8: reaches threshold of dosage cycle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Boss/Werne/Dassaur with the technique of diabetes management system as taught by Saffer in order to determine further information of the exercise location
 Claim 18 is rejected as the same reason with claim 8. 

With respect to claim 9, the combined art teaches the non-transitory computer readable medium of claim 8, Saffer discloses wherein, when the programming code is executed by the processor, the processor is operable to perform further functions, including functions to:  in response to the early exercise indication based on the model determination, obtain another expected blood glucose measurement value determined according to a second predictive blood glucose model; and determine whether the received blood glucose measurement value falls within a predetermined threshold of the other expected blood glucose measurement value; and in response to the received blood glucose measurement value falling below the predetermined threshold of the other expected blood glucose measurement value, generate a confirmation of the early exercise indication; and determine an insulin delivery adjustment amount based on the confirmation of the early exercise indication (‘890; Para 0068: blood glucose measurement taken; Claim 8 describes threshold of dosage).  
Claim 19 is rejected as the same reason with claim 9. 

With respect to claim 10, the combined art does not teach, according to the non-transitory computer readable medium of claim 1, further embodied with programming code executable by the processor, and the processor when executing the programming code is operable to perform further functions to: in response to the early exercise indication, determine a confidence level of a user's expected participation in exercise; based on the determined confidence level, determine an insulin delivery adjustment amount for a next delivery of insulin; and output instructions to deliver the determined insulin delivery adjustment amount. Saffer discloses discloses the aforementioned feature (‘890; Para 0065: adjustment of blood glucose level).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Boss/Werne/Dassaur with the technique of diabetes management system as taught by Saffer in order to determine further information of the exercise location

With respect to claim 11, the combined art teaches the non-transitory computer readable medium of claim 10, Saffer discloses wherein, when the programming code is executed by the processor, the processor is operable to perform further functions, including functions to: receive signals from one or more movement-related sensors coupled to the processor; determine whether any signals received from the movement-related sensors indicates exercise; in response to a determination of an indication of exercise, increase the confidence level of the user's expected participation in exercise; modify the insulin delivery adjustment amount based on the increase in the confidence level of the user's expected participation; and   output instructions to deliver a modified insulin delivery adjustment amount instead of the determined insulin delivery adjustment amount (‘890; Para 0057: amount of insulin delivered).  Claim 20 is rejected as the same reason with claim 11. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686